Lathrop, J.
This case turns on the question of the sufficiency of the notice sent by the overseers of the poor of the plaintiff to (he overseers of the poor of the defendant. The *581name of the person to whom aid was furnished was stated to be Mary. Richardson, whereas her name then and for some time afterwards was Mary E. Powers. There is nothing in the agreed facts to show that she was known in the defendant town as Mary Richardson, or that the overseers of the poor had any seasonable knowledge who was meant by the notice sent. There was therefore no occasion for them to take any action in the matter. Pub. Sts. c. 84, §§ 28, 29. Lanesborough v. New Ashford, 5 Pick. 190. Walpole v. Hopkinton, 4 Pick. 358. Carver v. Taunton, 152 Mass. 484.

Judgment affirmed.